EXHIBIT 23(a) Consent of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of The Dow Chemical Company: We consent to the incorporation by reference of our report dated February 17, 2009 (September25, 2009 as to the effects of the retrospective adjustments disclosed in Notes A, T, and V), relating to the consolidated financial statements and financial statement schedule of The Dow Chemical Company (the “Company”) (which report expresses an unqualified opinion and includes explanatory paragraphs relating to the Company’s involvement in litigation related to an agreement to acquire Rohm and Haas Company and relating to a change in method of accounting for defined benefit pension and other postretirement plans to conform to Statement of Financial Accounting Standards No. 158) appearing in this Current Report on Form 8-K, in the following Registration Statements of The Dow Chemical Company: Form S-3: No. 333-140859 Form S-4: No. 333-88443 Form S-8: Nos. 2-64560 33-21748 33-51453 33-52841 33-58205 33-61795 333-27381 333-40271 333-43730 333-49183 333-67414 333-88443 333-91027 333-103518 333-103519 333-105080 333-115185 333-122932 333-145015 333-155074 /s/ DELOITTE & TOUCHE LLP Deloitte & Touche LLP Midland, Michigan
